          Case 2:19-cv-05292-DWL Document 36 Filed 07/02/20 Page 1 of 5



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9    Sherri Rosen,                                    No. CV-19-05292-PHX-DWL
10                    Plaintiff,                       ORDER
11    v.
12    Fasttrak Foods LLC, et al.,
13                    Defendants.
14
15            Pending before the Court is Plaintiff Sherri Rosen’s motion for judgment on the
16   pleadings. (Doc. 22.) For the following reasons, that motion will be denied.
17                                        BACKGROUND
18   I.       Factual Background
19            This action arises out of a former employment relationship between Rosen and
20   Defendant Fasttrak Foods LLC (“Fasttrak”). (Doc. 13 ¶ 7.) From January 2018 through
21   October 2019, Rosen worked as Fasttrak’s Western Regional Manager.             (Id.)   Her
22   employment contract entitled her to a $110,000 annual salary, “paid bi-weekly,” and a
23   monthly expense-reimbursement payment of $1,300 (intended to cover medical, car,
24   cellphone, and internet expenses). (Doc. 1 ¶¶ 8-9 [allegations in complaint concerning
25   contract]; Doc. 13 ¶¶ 8-9 [answer, admitting those allegations]; Doc. 1-2 at 1-2 [actual
26   contract].)
27            The complaint alleges that Fasttrak stopped paying wages to Rosen “as of June 28,
28   2019” and stopped paying expenses to Rosen “as of January 1, 2019.” (Doc. 1 ¶¶ 20-21.)
         Case 2:19-cv-05292-DWL Document 36 Filed 07/02/20 Page 2 of 5



 1   Thus, the complaint alleges that, as of the date of her resignation in October 2019, Rosen
 2   was owed $20,933.32 in unpaid wages and $10,400 in unpaid expenses. (Id. ¶¶ 33-34.)
 3           In its answer, Fasttrak admits these allegations only in part. Specifically, as for the
 4   unpaid wages, Fasttrak admits that it “was unable to pay Plaintiff following [the death of
 5   Renee Gumble1] on July 14, 2019 because she was the only individual authorized to make
 6   any bank transactions on the company’s behalf” (Doc. 13 ¶ 20) and “has not paid Plaintiff
 7   for work performed following Ms. Gumble’s death” (id. ¶ 33) but contends that it “lack[s]
 8   knowledge or information sufficient to form a belief about the truth of the remaining
 9   allegations” concerning the precise amount owed (id. ¶ 33). Similarly, as for the unpaid
10   expenses, Fasttrak admits that it “has not paid Plaintiff all of her expenses” (id. ¶ 21) and
11   “has not paid Plaintiff for some expenses she incurred following Ms. Gumble’s death” (id.
12   ¶ 34) but contends that it “lack[s] knowledge or information sufficient to form a belief
13   about the truth of the remaining allegations” concerning the precise amount owed (id. ¶
14   34).
15   II.     Procedural History
16           On September 30, 2019, Rosen filed a complaint. (Doc. 1.)
17           On November 8, 2019, Fasttrak, along with co-defendants Steve Hamilton and the
18   Estate of Renee Gumble (“the Estate”), filed an answer. (Doc. 13.)
19           On January 31, 2020, Rosen filed a motion for judgment on the pleadings. (Doc.
20   22.)
21           On February 21, 2020, Defendants filed a response. (Doc. 25.)
22           On February 27, 2020, Rosen filed a reply. (Doc. 27.)2
23           …
24           …
25           …
26   1
             Although Rosen alleges that Gumble was the “sole Manager” of Fasttrak (Doc. 1 ¶
     3), Defendants deny this allegation and do not affirmatively allege Gumble’s job title or
27   role at Fasttrak (Doc. 13 ¶ 3).
     2
28           Rosen initially sought judgment against all three defendants (Doc. 22) but
     subsequently withdrew her request as to Hamilton and the Estate (Doc. 27).


                                                  -2-
          Case 2:19-cv-05292-DWL Document 36 Filed 07/02/20 Page 3 of 5



 1                                           DISCUSSION
 2   I.       Legal Standard
 3            A motion for judgment on the pleadings under Rule 12(c) is “functionally identical”
 4   to a Rule 12(b)(6) motion to dismiss. United States ex rel. Cafasso v. Gen. Dynamics C4
 5   Sys., Inc., 637 F.3d 1047, 1055 n.4 (9th Cir. 2011) (citations omitted). Therefore, a Rule
 6   12(c) motion “is properly granted when, taking all the allegations in the non-moving
 7   party’s pleadings as true, the moving party is entitled to judgment as a matter of
 8   law.” Fajardo v. Cty. of L.A., 179 F.3d 698, 699 (9th Cir. 1999). “For purposes of the
 9   motion, the allegations of the non-moving party must be accepted as true, while the
10   allegations of the moving party which have been denied are assumed to be false.” Hal
11   Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d 1542, 1550 (9th Cir. 1989).
12   II.      Analysis
13            Rosen “requests that the Court enter a judgment for her . . . as to liability and the
14   base wages and expenses of $31,333.32 plus attorneys’ fees and costs incurred.” (Doc. 22
15   at 4.) Fasttrak concedes that it “has not paid her all the wages and expenses that she is due”
16   but argues that it “has not admitted the specific amount of wages or expenses that are due.”
17   (Doc. 25 at 1.)
18            Rosen’s motion will be denied for two independent reasons. First, Rosen asserts
19   four legal theories in her two-count complaint: (1) violation of the Fair Labor Standards
20   Act (“FLSA”), (2) violation of A.R.S. § 23-355, (3) breach of contract, and (4) unjust
21   enrichment. (Doc. 1 at 4 ¶¶ 32-44.) However, Rosen doesn’t specify on which claim or
22   claims she seeks entry of judgment as to liability. The law cited in Rosen’s briefing doesn’t
23   offer any clues, either—it simply recites the standard for judgment on the pleadings and
24   requests a non-specific “judgment on liability.” (Doc. 22 at 2-3.)
25            The Court can’t enter judgment in Rosen’s favor on all claims and theories because
26   judgment in her favor on some claims is incompatible with judgment in her favor on others.
27   For example, Rosen cannot recover for both unjust enrichment and breach of contract.
28   Sutter Home Winery, Inc. v. Vintage Selections, Ltd., 971 F.2d 401, 408 (9th Cir. 1992)


                                                  -3-
      Case 2:19-cv-05292-DWL Document 36 Filed 07/02/20 Page 4 of 5



 1   (under Arizona law, a party “cannot recover on its claims of unjust enrichment” where the
 2   parties’ “relationship . . . was governed by a valid express contract”). On the face of the
 3   complaint, it’s not clear that one theory was asserted in the alternative, and if so, which
 4   one.
 5          Similarly, the law is unsettled as to whether and to what extent Rosen’s claim under
 6   the FLSA preempts her other claims. See generally Anderson v. Sara Lee Corp., 508 F.3d
 7   181, 195 n.12 (4th Cir. 2007) (“[D]istrict courts in the Ninth Circuit have split over whether
 8   the FLSA preempts duplicative state law claims.”) (citations omitted). The parties have
 9   not identified or briefed this thorny issue and the Court takes no position on its resolution.
10   Put simply, entry of judgment on a subset of Rosen’s claims could affect the viability of
11   others and a nonspecific entry of judgment as to liability is more complicated than Rosen
12   lets on. Courts have declined to enter judgment under analogous circumstances. See, e.g.,
13   Thornapple Assocs., Inc. v. Izadpanah, 2014 WL 4542420, *2 (E.D. Va. 2014) (denying
14   motion for summary judgment in part because movant “failed to identify the claim (or
15   claims) for which it seeks judgment” and “two of Plaintiff’s claims appear[ed] mutually
16   exclusive”); White v. Rick Bus Co., 743 F. Supp. 2d 380, 385 (D.N.J. 2010) (denying
17   motion for judgment on the pleadings in part because it was “unclear from Defendant’s
18   briefing . . . whether it seeks to dismiss all or only some of the class allegations”).
19          Second, even if Rosen had properly specified the claim/theory on which she is
20   seeking judgment, the amount of damages remained disputed. For example, the complaint
21   alleges that Rosen is owed $10,400 in unpaid expenses because Fasttrak stopped making
22   expense payments to her “as of January 1, 2019.” (Doc. 1 ¶¶ 21, 34.) In its answer, Fasttrak
23   disputes (or, at a minimum, does not admit) that the expense payments stopped on this
24   date—it simply concedes that it did not pay “all” of Rosen’s expenses. (Doc. 13 ¶¶ 21,
25   34.) Thus, Rosen is incorrect that “[t]he rest is simple math and application of the parties’
26   agreement” (Doc. 27 at 2)—absent a concession as to the amount of damages owed, or at
27   least the date on which the payments stopped, entry of judgment would be premature.
28          …


                                                  -4-
      Case 2:19-cv-05292-DWL Document 36 Filed 07/02/20 Page 5 of 5



 1         Accordingly, IT IS ORDERED that Rosen’s motion for judgment on the pleadings
 2   (Doc. 22) is denied.
 3         Dated this 2nd day of July, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -5-
